                    Case 5:21-cv-03075-VKD Document 1-13 Filed 04/27/21 Page 1 of 3

Contact
                                      Bhushan Saindre
www.linkedin.com/in/bhushan-          Network Engineer at AT&T
saindre-b0006525 (LinkedIn)           Asbury Park

Top Skills                            Summary
CCNP
                                      I am a CCNP Route and Switch Certified network engineer
CCNA
                                      working for AT&T as a contractor. I am responsible for designing,
TCP/IP
                                      implementing, troubleshooting, planning and optimizing network
Languages                             architectures. I work in the AT&T labs to recreate scenarios and
                                      implement solutions to see if it passes all the required criteria.
Marathi (Full Professional)
                                      Currently, I am working on AWS Certified Solutions Architect
Hindi (Professional Working)
                                      certification.
English (Full Professional)


Honors-Awards                         I have hands-on experience on Cisco IOS-XR, IOS-XE & CatOS,
                                      Juniper Mx series, Ciena, Arista and Spirent Test Center etc. I am
Graduate Scholarship Award
Graduate Scholarship Award
                                      comfortable in working on routing protocols like OSPF, EIGRP.
                                      BGP , switching concepts like spanning tree and redundancy
                                      protocols and QOS etc. I am actively working on developing other
                                      skills like scripting, automation and virtualization. I am also actively
                                      working on improving knowledge of wireless technologies like 802.11
                                      n,g,ac.


                                      I am self-driven and I always look for the latest technologies
                                      available in the market to excel in the field of computer networking.



                                      Experience
                                      AT&T
                                      Network Engineer
                                      September 2015 - Present (5 years 8 months)
                                      Middletown, New Jersey

                                      •Contractor
                                      •Design, implement, troubleshoot, plan and optimize network architectures
                                      using fundamentals of routing, switching and QOS.
                                      •Respond to escalations caused by network technology issues and/or
                                      customer issues.
                                      •Optimize network performance, interoperability, and robustness by configuring
                                      and testing new network equipment.

                                                                        Page 1 of 3
Case 5:21-cv-03075-VKD Document 1-13 Filed 04/27/21 Page 2 of 3

                  •Implement and troubleshoot QoS in LAN and WAN networks.
                  •Work on technology insertion projects, which include upgrades, migrations,
                  new feature enablement, and other relevant projects.
                  •Create scripts to automate the testing process and improve productivity.
                  •Experience in working with Cisco 7609, 2941, ASR 901, ASR 903, ASR 9010,
                  NCS 5501 and Juniper MX-480.


                  Finger Lakes Technologies Group, Inc.
                  Network Engineer
                  July 2015 - August 2015 (2 months)
                  Rochester, New York Area

                  •Contractor
                  •Responsible for testing various network devices to verify whether they meet
                  the technical requirements of the FLTG network and the clients.
                  •Circuit designing as per the requirement of clients of FLTG.
                  •Monitor and troubleshoot the layer 2 and layer 3 transport network of FLTG.


                  Rochester Institute of technology
                  Research Assistant
                  January 2015 - May 2015 (5 months)
                  •Research and study how SDN can be integrated with enterprise technologies
                  (Voluntary Work).
                  •Research and find how fault management can be introduced in data centers
                  using SDN and SNMP.
                  •Worked with the python based POX controller to write the flow tables of the
                  nodes in the network.


                  DSM Infocom Pvt. Ltd.
                  Network Engineer
                  June 2012 - April 2013 (11 months)
                  • Responsible for migration of the older network (D-link Switch) of the
                  bank( Syndicate Bank RRB, India) to the Cisco infrastructure.
                  • Worked on routers of the series 1921 &1941 and switch of the series catalyst
                  2900.
                  • Remote monitoring and troubleshooting the network for connectivity issues
                  which require the knowledge of routing protocols, GRE tunnels, CDMA-3G
                  technology
                  • Worked with the infrastructure engineering and delivery teams to ensure that
                  the network infrastructure remains proper & performs to standard.
                  • Co-operated with ISP & project partner companies on escalated issues.

                                                     Page 2 of 3
Case 5:21-cv-03075-VKD Document 1-13 Filed 04/27/21 Page 3 of 3


                  Active System
                  Network Engineer
                  June 2011 - May 2012 (1 year)
                  •Researching, testing, configuring, installing, and maintaining IP network
                  equipment
                  •Performing network management functions
                  •Performing problem management for IP networks
                  •Providing advanced support to Engineering team and other personnel


                  Accord Electronics Pvt Ltd.
                  Project Intern
                  August 2010 - May 2011 (10 months)
                  Vasai, India

                  • Developed ‘Vehicle Analytics and Tracking System’ for Accord Electronics,
                  Vasai, which was developed as part of the course work for the final year (fourth
                  year) of B.E. Electronics in the year 2010-2011.
                  • This project was based on the concepts of wireless telecommunication
                  technologies, network services and embedded systems.
                  • Vehicle Analytics and Tracking System (VATS) is used for real-time tracking
                  and positioning of any vehicle by using Global Positioning System (GPS) and
                  General Packet Radio Service (GPRS).




                  Education
                  Rochester Institute of Technology
                  Master of Science (M.S.), Telecommunications Engineering · (2013 - 2015)


                  Vidyalankar Institute Of Technology
                  Bachelor of Engineering (B.E.), Electrical and Electronics
                  Engineering · (2007 - 2011)




                                                     Page 3 of 3
